IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-07-00338-CV
 
In re
Barry Wion
 
 

Original Proceeding
 

MEMORANDUM  Opinion





 
            Wion’s
Petition for Writ of Mandamus is denied.
 
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
            (Justice
Vance concurs in the denial of Wion’s petition with comments)*
Petition
denied
Opinion
delivered and filed April 9, 2008
[OT06]
 
            *
“(When this suit began in 2002, the inmate-litigation provisions applied.  Tex. Civ. Prac. & Rem. Code Ann. §§
14.001-.014 (Vernon 2002).  On January 5, 2005, Wion withdrew his request to
proceed in forma pauperis, and on July 6, 2005, the court ordered him to pay
$158 in court costs and conditionally dismissed as moot the defendants’ motion
to dismiss under Chapter 14.  In a highly unusual use of Appellate Rule 2, we
ordered the trial court clerk and reporter to prepare the record, based on
Wion’s affidavit of indigency in this court.  The record, consisting of
approximately 220 pages of documents and the transcription of two hearings,
does not, however, show if the fees were paid.  Furthermore, Wion’s petition
for writ of mandamus is not specific as to the motions he believes have not
been ruled on.  Nevertheless, this case has been pending for five years, and
even with the difficulties attendant to inmate litigation, any pending motions
should be ruled on and the case set for disposition at an early date.)”